Filed 8/17/20 In re Jadyn A. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                      DIVISION SEVEN

 In re JADYN A., a Person                                 B299816, B302803
 Coming Under the Juvenile
 Court Law.                                               (Los Angeles County Super.
                                                          Ct. No. 18CCJP01372A)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,


           v.

 ANTHONY A.,

           Defendant and Appellant.


      APPEALS from orders of the Superior Court of Los Angeles
County, D. Brett Bianco, Judge. Affirmed in No. B299816.
Dismissed in No. B302803.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant Anthony A. in Nos. B299816 and
B302803.
      Emery El Habiby, under appointment by the Court of
Appeal, for Respondent minor Jadyn A. in No. B299816.
      No appearance for Plaintiff and Respondent Los Angeles
County Department of Children and Family Services in
Nos. B299816 and B302803.
                   ________________________
      Anthony A. appeals the juvenile court’s July 26, 2019 order
denying his petition to change his parental status from alleged to
presumed father of now-12-year-old Jadyn A. (Welf. & Inst. Code,
§ 388;1 case No. B299816) and the court’s December 2, 2019 order
terminating his parental rights (§ 366.26; case No. B302803). We
affirm the court’s order denying his section 388 petition and,
pursuant to In re Phoenix H. (2009) 47 Cal.4th 835, dismiss his
appeal of the court’s order terminating parental rights.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Dependency Petition, Detention Hearing and
          Combined Jurisdiction and Disposition Hearing
      On March 1, 2018 the Los Angeles County Department of
Children and Family Services (Department) filed a petition
pursuant to section 300, subdivision (b), on behalf of Jadyn,
alleging his mother had a history of substance abuse, including
methamphetamine and acid; was a current abuser of marijuana
and alcohol; and had created a detrimental home environment
endangering the child. The petition identified Anthony A. as
Jadyn’s alleged father.
      According to the March 1, 2018 detention report, the
Department placed Jadyn in the home of his maternal

1     Statutory references are to this code unless otherwise
stated.




                                2
grandparents, where he and his mother had been living. Jadyn’s
mother had been asked to move out after using drugs in Jadyn’s
presence and engaging in other troubling behavior. Jadyn’s
mother told the Department Jadyn’s father had not been a part of
Jadyn’s life for a long time, and she did not know where the
father lived and did not have a telephone number for him.
Jadyn’s counsel at the detention hearing stated, “Just for the
record, your honor, I know that the Department will be getting
copies of the birth certificates, but according to the grandparents,
[Anthony] is on the birth certificate.”
       At the combined jurisdiction and disposition hearing on
April 17, 2018 the juvenile court sustained the Department’s
petition; found Anthony to be Jadyn’s alleged father only;
removed Jadyn from parental custody; ordered family
reunification services and monitored visitation for Jadyn’s
mother; and, pursuant to section 361.5, subdivision (a),2 provided
no reunification services to Anthony.3 Anthony did not appear at
the April 17, 2018 hearing even though he had been served with
notice of the proceeding, which attached a copy of the petition

2      Subject to exceptions, section 361.5, subdivision (a),
provides, “[W]henever a child is removed from a parent’s or
guardian’s custody, the juvenile court shall order the social
worker to provide child welfare services to the child and the
child’s mother and statutorily presumed father or guardians. . . .
[T]he juvenile court may order services for the child and the
biological father, if the court determines that the services will
benefit the child.”
3     The appellate record included the April 17, 2018 minute
order but not the reporter’s transcript of the April 17, 2018
hearing, which was not designated by Anthony for inclusion in
either of his appeals.




                                 3
and stated the court at the hearing may determine whether the
petition’s allegations are true, and the Department had received
signed certified mail return receipts for notices sent to him.
     2. The Six-month Review
      With its status review report for the six-month review
hearing (§ 366.21, subd. (e)) filed October 1, 2018, the
Department included a multidisciplinary assessment team
summary of findings report (MAT report). The MAT report
stated that Jadyn’s father was not involved in Jadyn’s life and
that Jadyn’s maternal grandparents “ha[d] been there for Jadyn”
since his birth; were both gainfully employed; were working
together to ensure Jadyn’s needs were being met; and were able
to meet Jadyn’s mental, emotional, physical and overall needs.
      Anthony did not appear at the October 22, 2018 six-month
review hearing despite having been served with notice of the
proceeding. At the hearing the juvenile court found Jadyn’s
mother’s progress in alleviating the causes of placement to be
partial, Jadyn’s return to physical parental custody would create
a substantial risk of detriment to the child and continued
jurisdiction was necessary. The court continued reunification
services for Jadyn’s mother and set a 12-month review hearing
for April 15, 2019.
     3. Anthony’s Form JV-505 Statement Regarding Parentage
        and the 12-month Review Hearing
      As set forth in a status review report for the 12-month
review hearing (§ 366.21, subd. (f)) filed on March 22, 2019,
Jadyn’s maternal grandparents told the Department numerous
times they were willing to provide Jadyn a permanent home. His
maternal grandmother also stated Jadyn had resided in his
current home (with his maternal grandparents) all his life. At




                                4
the hearing on April 15, 2019 Anthony appeared, and an attorney
made a special appearance on his behalf. The court set a
contested 12-month review hearing for April 23, 2019.
       On April 23, 2019 Anthony filed a Judicial Council form
JV-505 statement regarding parentage. Among other matters
Anthony stated on the form there was a 2012 court judgment of
parentage in Los Angeles County and he had signed a voluntary
declaration of parentage on Jadyn’s birth date (in 2008); paid
monthly child support; told his mother, father, sister, brother and
friends Jadyn was his child; and rode bikes and listened to music
with Jadyn. He also stated Jadyn spent birthdays with
Anthony’s family (including Anthony’s mother, father and sisters)
and Anthony’s mother and father both attended judo practice
with Jadyn.
       At the contested 12-month review hearing on the same day,
the court appointed counsel for Anthony (the attorney who
previously made a special appearance on his behalf),4 who
advised the court that Anthony requested presumed father
status. Jadyn’s counsel, objecting on the ground Anthony was
attempting to obtain a change of court order without filing a
section 388 petition, argued Anthony had to demonstrate there
were changed circumstances and the requested relief was in the
child’s best interest. Jadyn’s counsel further stated Anthony had
appeared in court more than one year late despite having been
given notice of the proceedings since commencement of the case;

4     We augment the appellate record in case No. B299816 on
our own motion to include the reporter’s transcript of the
April 23, 2019 hearing, which was included in the appellate
record for case No. B302803. (Cal. Rules of Court,
rule 8.155(a)(1).)




                                 5
disagreed with Anthony’s contention he had a relationship with
Jadyn, who was four years old when the child last saw Anthony;
pointed out the maternal grandparents’ home was the only one in
which Jadyn had ever lived; and emphasized Anthony had made
no efforts to continue visiting Jadyn.
       The court, stating it did not intend to entertain on that day
any request for a change in its prior orders because there was
nothing on calendar for it to consider, invited Anthony to file a
section 388 petition for reconsideration of his parental status. It
found Anthony remained Jadyn’s alleged father and ordered no
visitation at that time between Anthony and Jadyn, but stated it
could reconsider visitation if Anthony were to file the petition. It
also found Jadyn’s mother’s progress toward alleviating the
causes necessitating placement to be minimal, terminated
reunification services for his mother and set a selection and
implementation hearing (§ 366.26) for August 19, 2019.
      4. Anthony’s Section 388 Petition and the Department’s
         Response
      On June 4, 2019 Anthony filed a section 388 petition on
Judicial Council form JV-180 requesting the juvenile court
change its April 17, 2018 order by finding him to be a presumed,
rather than alleged, father and by providing him with
reunification services. In response to the item that asked what
had happened since the prior order that might change the judge’s
mind or what new information the judge did not have when the
order was made, Anthony explained counsel had been appointed
for him on April 23, 2019 and had provided the form JV-505
showing Anthony had paid child support. He also stated his
name appeared on Jadyn’s birth certificate and attached a copy of
the certificate.




                                 6
       Responding to the question why modifying the order would
be better for the child, Anthony stated it was in every child’s best
interest to have a presumed parent. He also stated it was in the
child’s best interest for Anthony to be provided with reunification
services because he had a relationship with his son. He
explained that, prior to Jadyn being detained, he spent time with
Jadyn and took him to judo practice. He further stated Jadyn’s
paternal relatives maintained a close relationship with Jadyn.
       On July 25, 2019 the Department filed an interim review
report, which also served as its response to Anthony’s section 388
petition. The Department advised the court that Anthony had
not had any contact with Jadyn in the previous five years.
Although Anthony said he had court-ordered visits from 2012 to
2014, during this period the family court limited his visits to once
a week because of allegations he had physically and emotionally
abused Jadyn; and he subsequently stopped visiting Jadyn in
2014.
       The Department also reported that Jadyn’s maternal
grandparents said Anthony had taken Jadyn to one judo class
during one visit. They told the Department Anthony, who they
acknowledged was Jadyn’s biological father, had begun visiting
Jadyn when the child was four years old (in 2012) but only for a
brief period; Anthony’s visits had been for one hour; although the
visits had progressed to weekend visits, the visits had stopped
after Anthony started cancelling; and Anthony, who had not seen
his son since Jadyn was a small child, had “just vanished.”
       Jadyn and his maternal grandparents also expressed
concerns regarding Anthony’s past visits with the child. Jadyn
told the Department he had visited his father when he was four
or five years old, but the “visits were not good.” Jadyn did not




                                 7
like his father and believed Anthony was “a bad person” who
“cheated on my mom all the time.” He stated, “We used to sleep
in the same bed and [Anthony] would have different girls in bed.”
Jadyn also described an instance in which he had been punished,
stating Anthony had “pulled my pants down and hit me with a
belt.” Jadyn said he never felt safe with Anthony. He told the
Department he came home and locked all the doors and windows
after a recent court hearing because he was frightened his father,
who knew where he lived, would come for him. Jadyn stated he
wanted to stay with “grandma and grandpa” and did not ever
want to see or have visits with Anthony.
       Jadyn’s maternal grandparents reported Jadyn had not
only become distressed and locked all the doors and windows
after the court hearing but also had started biting his knuckles
from anxiety arising from the possibility of having contact with
his father. In addition, according to the maternal grandfather,
after Anthony attempted to communicate with Jadyn and left
him a message on an online videosharing platform, Jadyn became
terrified and immediately deleted his online account, including
all the videos he had been saving for at least two years, because
he did not want to be contacted by his father.
       The maternal grandparents further told the Department
Anthony had failed to provide proper care and supervision during
his visits with Jadyn. For example, the child had been left alone
in a locked room while Anthony “partied” with his friends. They
also said Anthony, who had been having romantic relations with
a friend of Jadyn’s mother, had asked Jadyn to lie and not tell his
mother. In addition, the maternal grandparents reported
Anthony had exposed the child to movies inappropriate for
Jadyn’s age; Anthony had cut Jadyn’s hair against his wishes and




                                 8
without his mother’s consent because Anthony had wished to be a
barber and had wanted to practice on the child; and instead of
spending time with Jadyn, Anthony for one of the visits had left
Jadyn in the paternal grandmother’s home. The maternal
grandparents said on the second visit with his father Jadyn had
cried and after the third visit Jadyn had not wanted to go on the
overnight visits.
       The Department reported Anthony had a pattern of
unresolved anger management issues. Anthony had a
misdemeanor conviction for domestic violence in 2010, a felony
conviction for domestic violence in 2015 and a misdemeanor
conviction for a violation of a restraining order in 2019.5 As set
forth in the police report for the 2015 incident, which the
Department attached to its response to the section 388 petition,
the victim, who was at the time pregnant, stated her boyfriend
Anthony had used both hands with clenched fists to punch her
two times to the back of her head and one time to her mouth and
then kicked her several times once she fell to the ground due to
his punches.
       The Department agreed a finding of presumed father status
was appropriate because Anthony was Jadyn’s biological father,
was named on Jadyn’s birth certificate, had been in a
relationship with Jadyn’s mother and had been partially involved
in Jadyn’s life before 2014. Nevertheless, it concluded Anthony,
despite his brief involvement in Jadyn’s life before 2014, did not

5     The record does not indicate Jadyn or his mother was a
victim of the incidents leading to Anthony’s convictions, and it
shows the victim of the 2019 incident was a former girlfriend
with whom Anthony had fathered a different child.




                                 9
have a relationship with Jadyn; Anthony had a pattern of
instability and unresolved issues that could be detrimental to
Jadyn’s well-being; and reinstating family reunification services
for Anthony would create an adverse childhood experience for
Jadyn. The Department emphasized it believed it was not in
Jadyn’s best interest for the juvenile court to provide Anthony
with family reunification services and did not recommend the
court change its prior order to provide such services.
      5. The Hearing on Anthony’s Section 388 Petition
       At the July 26, 2019 hearing on Anthony’s section 388
petition, the juvenile court admitted into evidence a copy of
Jadyn’s birth certificate, Anthony’s form JV-505 statement
regarding parentage filed on April 23, 2019 and the Department’s
July 26, 2019 interim review report.
       The Department’s counsel requested the juvenile court
grant in part and deny in part Anthony’s section 388 petition.
Explaining the Department agreed Anthony appeared to meet
the legal requirements for presumed father status, she stated,
“So I would submit on that request, and I would join father with
that request and ask the court make that change today.”
However, she told the juvenile court the Department objected to
Anthony’s request for reunification services because Anthony
failed to show a change of circumstances and granting such
services did not appear to be in Jadyn’s best interest.
       Jadyn’s counsel stated Jadyn did not want Anthony to be
found to be his presumed father and argued, although presumed
fathers are entitled to visitation absent a showing of detriment,
there was ample evidence here that visitation would be
detrimental to Jadyn. She also “strongly request[ed]” the
juvenile court not provide Anthony with reunification services




                                10
because Anthony had absented himself from Jadyn’s life and also
from the juvenile court proceedings despite having received
proper notice. Jadyn’s counsel concluded by arguing Anthony’s
section 388 petition should not be granted because “[t]here are
absolutely no changed circumstances” and “it is clear that it is
not in the child’s best interest.”
        In addition to reiterating facts set forth in Anthony’s
form JV-505 and requesting the juvenile court declare Anthony a
presumed father, Anthony’s counsel argued, if the court were
inclined to find presumed father status, it by law had to provide
Anthony with some reunification services. She also reminded the
court Anthony was a nonoffending parent.
        At the conclusion of the hearing the juvenile court quoted
In re Jerry P. (2002) 95 Cal.App.4th 793, 801-802, in which this
court stated, “Presumed fatherhood, for purposes of dependency
proceedings, denotes one who ‘promptly comes forward and
demonstrates a full commitment to his paternal responsibilities—
emotional, financial, and otherwise,’” and determined Anthony
had “done the opposite of that.” It stated Anthony had been
mostly absent from Jadyn’s life and, despite having knowledge of
the proceedings, chose not to come forward until “the eve of a
.26 hearing” to request presumed father status. Observing
Anthony had told the Department’s social worker he was “now
ready,” the juvenile court further stated, “This isn’t about Father
being ready. This is about Jadyn. Jadyn’s been ready his whole
life to have a father, but Father was nowhere to step up. This is
about stability and permanence for Jadyn, and the court believes
that that is best met in his current situation with his maternal
grandparent[s].” The juvenile court denied Anthony’s section 388
petition requesting presumed father status and reunification




                                11
services on the grounds that there was no change in
circumstances and granting the petition was not in Jadyn’s best
interests.
     6. The Section 366.26 Selection and Implementation
        Hearing
       On July 26, 2019 the Department filed a status review
report stating Jadyn was happy and thriving in his placement
with the maternal grandparents. Although Jadyn loved his
mother and maternal grandparents, he said he would rather live
with his maternal grandparents because they loved him and he
felt safe in their care. On August 15, 2019 the Department filed
a section 366.26 report recommending adoption remain the
permanent placement plan for Jadyn. It reported Jadyn had not
had any contact with Anthony in the previous five years.
       On August 19, 2019 the juvenile court continued the
section 366.26 hearing to December 2, 2019. A last minute
information for the court filed November 27, 2019 reported there
were no concerns regarding the capability of Jadyn’s maternal
grandparents, who loved Jadyn and wished to adopt him, to meet
the child’s needs; Jadyn had told the Department he want to be
adopted by them; and the Department recommended termination
of parental rights.
       At the December 2, 2019 hearing Anthony’s attorney
informed the court Anthony, who was not present, requested the
matter be continued due to the appeal of the denial of his
section 388 petition. The juvenile court observed a pending
appeal was generally not a valid basis for a continuance. The
Department’s attorney requested the juvenile court terminate
parental rights and proceed with the plan of adoption; Jadyn’s




                               12
counsel joined in the Department’s request; and Anthony’s
counsel objected to the termination of parental rights.
      Jadyn and his mother both testified at the section 366.26
hearing. Jadyn’s testimony included his affirmation he wanted to
be adopted by his grandparents, whom he trusted to be good
parents, and his statement he did not want Anthony “to be in the
picture.” After hearing argument of counsel, the juvenile court
found Jadyn to be adoptable, adoption to be in the child’s best
interests, it would be detrimental for Jadyn to be returned to
parental custody and no exception to adoption applied. The court
terminated the parental rights of Anthony and Jadyn’s mother.
Designating Jadyn’s maternal grandparents as the prospective
adoptive parents, it ordered adoption to continue as the
appropriate permanent plan.
                          DISCUSSION
      1. Governing Law and Standard of Review Applicable to
         the Juvenile Court’s Denial of the Section 388 Petition
       Section 388 provides for modification of juvenile court
orders when the moving party presents new evidence or a change
of circumstances and demonstrates modification of the previous
order is in the child’s best interests. (In re Jasmon O. (1994)
8 Cal.4th 398, 415; In re Stephanie M. (1994) 7 Cal.4th 295, 317;
see In re Zacharia D. (1993) 6 Cal.4th 435, 454 [a genetic father
who “does not attain presumed father status prior to the
termination of any reunification period . . . may move under
section 388 for a hearing to reconsider the juvenile court’s earlier
rulings based on new evidence or changed circumstances”;
internal fn. omitted]; see generally In re Marilyn H. (1993)
5 Cal.4th 295, 309 [“[s]ection 388 provides the ‘escape
mechanism’ that . . . must be built into the process to allow the




                                 13
court to consider new information”].) The parent seeking
modification bears the burden of proving both elements. (In re
Stephanie M., at p. 317; In re A.A. (2012) 203 Cal.App.4th 597,
611-612; In re Casey D. (1999) 70 Cal.App.4th 38, 47 [“[t]he
parent bears the burden of showing both a change of
circumstance exists and that the proposed change is in the child’s
best interests”]; Cal. Rules of Court, rule 5.570(e)(1), (h)(1).)6
       “In considering whether the petitioner has made the
requisite showing, the juvenile court may consider the entire
factual and procedural history of the case. [Citation.] The court
may consider factors such as . . . the passage of time since the
child’s removal, the relative strength of the bonds with the child,
the nature of the change of circumstance, and the reason the
change was not made sooner.” (In re Mickel O. (2011)
197 Cal.App.4th 586, 616; accord, In re Aaliyah R. (2006)
136 Cal.App.4th 437, 446-447.)
       When a section 388 petition is filed after reunification
services have been terminated, the juvenile court’s overriding
concern is the child’s best interest. (In re Stephanie M., supra,
7 Cal.4th at p. 317.) The parent’s interests in the care, custody
and companionship of the child are no longer paramount; and the
focus shifts to the needs of the child for permanency and stability.
(Ibid.; In re Vincent M. (2008) 161 Cal.App.4th 943, 955.)
Because time is of the essence for young children when it comes
to securing a stable, permanent home, prolonged uncertainty is
not in their best interest. (See In re Josiah Z. (2005) 36 Cal.4th

6     Anthony does not question, and we do not address, whether
the juvenile court erred when it ruled it would not consider
changing his status to that of a presumed father absent a
section 388 petition.




                                 14
664, 674 [“‘[t]here is little that can be as detrimental to a child’s
sound development as uncertainty over whether he is to remain
in his current “home,” under the care of his parents or foster
parents, especially when such uncertainty is prolonged’”]; In re
Kimberly F. (1997) 56 Cal.App.4th 519, 531 [“our Supreme Court
made it very clear in Jasmon O.[, supra, 8 Cal.4th 398] that the
disruption of an existing psychological bond between dependent
children and their caretakers is an extremely important factor
bearing on any section 388 motion”].)
       A ruling on a petition filed under section 388 is “committed
to the sound discretion of the juvenile court, and the trial court’s
ruling should not be disturbed on appeal unless an abuse of
discretion is clearly established. . . . ‘“The appropriate test for
abuse of discretion is whether the trial court exceeded the bounds
of reason. When two or more inferences can reasonably be
deduced from the facts, the reviewing court has no authority to
substitute its decision for that of the trial court.”’” (In re
Stephanie M., supra, 7 Cal.4th at pp. 318-319.)
      2. Presumed Parent Status
       The Uniform Parentage Act (UPA) (Fam. Code, § 7600
et seq.), which governs parentage determinations (Elisa B. v.
Superior Court (2005) 37 Cal.4th 108, 116), identifies “the parent
and child relationship” as “the legal relationship existing between
a child and the child’s natural or adoptive parents . . . .” (Fam.
Code, § 7601, subd. (b); Elisa B., at p. 116.) In determining who
qualifies as a natural parent, the juvenile courts recognize and
differentiate among three categories of parents: an alleged
parent, a genetic parent (referred to in the governing statutes as
the “biological” parent) (see, e.g., Welf. & Inst. Code, § 361.5) and




                                 15
a presumed parent. (In re H.R. (2016) 245 Cal.App.4th 1277,
1283; accord, In re D.P. (2015) 240 Cal.App.4th 689, 695.)
       An alleged parent, one whose maternity or paternity has
not yet been established, or who has not achieved presumed
parent status (In re Zacharia D., supra, 6 Cal.4th at p. 449,
fn. 15; Francisco G. v. Superior Court (2001) 91 Cal.App.4th 586,
596), has a narrow range of rights in dependency proceedings,
generally limited under the due process clause to notice of the
proceedings so that he or she may appear and have the
opportunity to challenge his parentage status. (In re D.P., supra,
240 Cal.App.4th at p. 695; In re J.H. (2011) 198 Cal.App.4th 635,
644; In re O. S. (2002) 102 Cal.App.4th 1402, 1408.) An alleged
parent is not entitled to custody or reunification services. (In re
H.R., supra, 245 Cal.App.4th at p. 1283; In re D.A. (2012)
204 Cal.App.4th 811, 824.)
       A presumed parent “ranks highest” of all three categories
and enjoys a full panoply of rights attendant to parenthood,
including entitlement to appointed counsel (§ 317, subd. (a)),
custody (assuming the court has not made a detriment finding)
and reunification services. (In re H.R., supra, 245 Cal.App.4th at
p. 1283; In re D.P., supra, 240 Cal.App.4th at p. 695;
see generally In re Nicholas H. (2002) 28 Cal.4th 56, 65
[presumed parent status is intended to preserve the important
relationship created between parent and child when the alleged
parent has treated that child as a son or daughter].) “A biological
father can be a presumed father, but is not necessarily one; and a
presumed father can be a biological father, but is not necessarily
one.” (In re T.R. (2005) 132 Cal.App.4th 1202, 1209.) The UPA
provides several statutory grounds for establishing a
presumption of parenthood. (See, e.g., Fam. Code, §§ 7540, 7571-




                                16
7572, 7611.) As pertinent here, Family Code section 7611,
subdivision (d), provides “[a] person is presumed to be the natural
parent of a child” if he or she “receives the child into [his or her]
home and openly holds out the child as [his or her] natural
child.”7
       With respect to Family Code section 7611, subdivision (d),
“[p]resumed parent status is afforded only to a person with a
fully developed parental relationship with the child.” (R.M. v.
T.A. (2015) 233 Cal.App.4th 760, 776 (R.M.); accord, In re M.Z.
(2016) 5 Cal.App.5th 53, 63.) “A ‘caretaking role and/or romantic
involvement with a child’s parent’ is not enough to qualify.”
(In re M.Z., at p. 63.) “‘“Presumed fatherhood, for purposes of
dependency proceedings, denotes one who ‘promptly comes
forward and demonstrates a full commitment to . . . paternal
responsibilities—emotional, financial, and otherwise.’”’” (In re

7     Anthony asserts he qualifies as Jadyn’s presumed father
only under Family Code section 7611, subdivision (d). In any
event, Family Code sections 7540 and 7611, subdivisions (a)
through (c), are inapplicable because there is no evidence
Anthony and Jadyn’s mother were married or ever attempted to
marry. There is also insufficient evidence in the record of
compliance with the requirements for presumed parent status
under Family Code section 7570 et seq. (voluntary declaration of
parentage); for example, the record is silent whether any
signatures were witnessed by hospital staff or whether any
declaration was filed with the Department of Child Support
Services. (See Fam. Code, §§ 7571-7572; In re Liam L. (2000)
84 Cal.App.4th 739, 746 [“the Legislature intended that a man
who had met the statutory conditions (§ 7611), or rather
established paternity by a voluntary declaration in compliance
with all of the requirements of section 7570 et seq., was entitled
to presumed father status”].)




                                 17
Cheyenne B. (2012) 203 Cal.App.4th 1361, 1376 [obtaining a prior
judgment of paternity requiring payment of child support did not
necessitate a finding of presumed father status, “with its
attendant rights and obligations”]; accord, In re Jovanni B. (2013)
221 Cal.App.4th 1482, 1488.)
       “There are no specific factors that a trial court must
consider before it determines that a parent has ‘received’ a child
into the home and has established a parental relationship.”
(W.S. v. S.T. (2018) 20 Cal.App.5th 132, 145 [the juvenile court
did not err in requiring biological father, to establish presumed
parent status, to show more than the physical presence of child
inside his home; the juvenile court’s consideration of whether he
had engaged in regular visitation and assumed parental
responsibilities and duties as additional factors was appropriate];
see R.M., supra, 233 Cal.App.4th at p. 774 [“[n]o single factor is
determinative; rather, the court may consider all the
circumstances when deciding whether the person demonstrated a
parental relationship by holding out the child as his or her own
and assuming responsibility for the child by receiving the child
into his or her home”].) “While the juvenile court may consider a
wide range of factors in making a presumed parent
determination, as appropriate to the circumstances [citation], the
core issues are the person’s established relationship with and
demonstrated commitment to the child.” (In re Alexander P.
(2016) 4 Cal.App.5th 475, 485; accord, In re M.R. (2017)
7 Cal.App.5th 886, 898.) The burden is on the person seeking
presumed parent status to demonstrate the foundational facts
giving rise to the presumption. (R.M., at p. 774; S.Y. v. S.B.
(2011) 201 Cal.App.4th 1023, 1031; In re Spencer W. (1996)
48 Cal.App.4th 1647, 1653.)




                                18
      3. Anthony Failed To Show the Juvenile Court Abused Its
         Discretion in Denying His Section 388 Petition
         a. Change of circumstance or new evidence
        Anthony on appeal argues the juvenile court in July 2019
erred in denying his request for presumed father status because
he showed he had openly acknowledged his paternity of Jadyn
and accepted the child into his home. The following facts, he
contends, support his argument: (1) Anthony’s name is on
Jadyn’s birth certificate; (2) he visited Jadyn regularly over a
two-year period, and the visitation included overnight stays at
his home, attendance at Jadyn’s birthday parties and taking
Jadyn to judo classes; (3) he had been adjudged by a family law
court to be Jadyn’s father and was required to make support
payments for the child; (4) he had attempted to contact Jadyn
sometime between 2016 and 2018 on the child’s videosharing
platform account to continue his relationship with Jadyn; (5) the
maternal grandparents acknowledged he was Jadyn’s genetic (or
biological) father and had, for a time, been involved in Jadyn’s
life; (6) Jadyn had contact with Anthony’s family, including
paternal grandparents, aunts and uncles; and (7) Anthony had
acknowledged to his family and friends Jadyn was his child.
        Although Anthony appeals the juvenile court’s July 2019
denial of his section 388 petition, which sought modification of
the April 17, 2018 disposition order finding him to be an alleged
father, he fails to argue he established each of the elements
necessary to succeed on that petition, including whether he had
presented new evidence or a change of circumstance requiring
modification of the prior order. He thus forfeited the issue.
(Benach v. County of Los Angeles (2007) 149 Cal.App.4th 836, 852
[“[w]hen an appellant fails to raise a point, or asserts it but fails




                                 19
to support it with reasoned argument and citations to authority,
we treat the point as waived”]; Reyes v. Kosha (1998)
65 Cal.App.4th 451, 466, fn. 6 [appellate court’s review limited to
issues that have been adequately raised and supported in
appellant’s brief].)
       In any event, he cannot establish he had presented
sufficient changed circumstances or new evidence. The record
shows, or is silent whether, the information on which he relied in
the juvenile court to support his claim for presumed father status
under Family Code section 7611, subdivision (d), existed and was
available to Anthony at the time of the jurisdiction/disposition
hearing, which he elected not to attend. (See In re Eric E. (2006)
137 Cal.App.4th 252, 256, 261 [affirming juvenile court’s denial of
presumed father status to biological father who had presented
evidence his name was on the child’s birth certificate and had
signed a voluntary declaration of paternity; biological father
failed to satisfy section 388’s requirements in part because,
relying “on events that occurred prior to [the child’s] dependency
proceeding,” he identified no change in circumstance]; see also
In re D.B. (2013) 217 Cal.App.4th 1080, 1092 [“‘[t]he term “new
evidence” in section 388 means material evidence that, with due
diligence, the party could not have presented at the dependency
proceeding at which the order, sought to be modified or set aside,
was entered’”]; In re H.S. (2010) 188 Cal.App.4th 103, 105, 108-
109 [because “the term ‘new evidence’ in section 388 must be
construed to include the three requirements of new evidence,
reasonable diligence, and materiality,” new expert’s opinion
based on evidence that was previously available does not
constitute “new evidence” within the meaning of section 388];
cf. In re Alayah J. (2017) 9 Cal.App.5th 469, 478 [“[t]o obtain an




                                20
evidentiary hearing on a section 388 petition, a parent must
make a prima facie showing that circumstances have changed
since the prior court order”].)
       Even if Anthony’s evidence, including his payment of child
support, were considered, his sporadic interaction with Jadyn is a
far cry from the fully developed parental relationship essential
for a finding of presumed parenthood under Family Code
section 7611, subdivision (d). And as Anthony concedes, because
he had the burden of proof in the juvenile court, to prevail on
appeal he must demonstrate the evidence compelled a finding in
his favor as a matter of law. (See, e.g., In re Aurora P. (2015)
241 Cal.App.4th 1142, 1143; In re I.W. (2009) 180 Cal.App.4th
1517, 1527-1528, disapproved on another ground in
Conservatorship of O.B. (July 27, 2020, S254938) __ Cal.5th __
[2020 Cal. Lexis 4646, *32, fn. 7].) It does not, and he thus failed
to show a change of circumstance or new evidence requiring
modification of the juvenile court’s order finding him to be an
alleged father. (See Welf. & Inst. Code, § 388, subd. (a)(1)
[requiring the petition to set forth “any change of circumstance or
new evidence that is alleged to require the change of order”].)
         b. Jadyn’s best interests
      Because the question of Anthony’s status was presented by
way of a section 388 petition, it was also Anthony’s burden to
show it was in Jadyn’s best interests for the juvenile court’s prior
order to be modified by elevating Anthony to a presumed father.
Anthony fails to demonstrate the juvenile court abused its
discretion in finding he had not carried that burden.
      To be sure, Anthony contended in the juvenile court it was
in every child’s best interest to have a presumed parent and it
was in Jadyn’s best interest for Anthony to have reunification




                                 21
services because he had a relationship with his son. However,
these arguments fail. Once the juvenile court denied Anthony
reunification services, terminated Jadyn’s mother’s reunification
services and set the section 366.26 hearing, the focus shifted to
Jadyn’s needs for permanency and stability. (See, e.g., In re
Zacharia D., supra, 6 Cal.4th at p. 447 [“‘[u]p until the time the
section 366.26 hearing is set, the parent’s interest in
reunification is given precedence over a child’s need for stability
and permanency’”; “‘[o]nce reunification services are ordered
terminated, the focus shifts to the needs of the child for
permanency and stability’”]; In re G.B. (2014) 227 Cal.App.4th
1147, 1163 [“[o]nce reunification services are terminated (or, as in
this case, never ordered in the first place), the focus of the
proceedings changes from family reunification to the child's
interest in permanence and stability”].) A presumed father may
not necessarily be granted reunification services if he failed to
attain presumed fatherhood status before that time. (See In re
Zacharia D., at p. 453 [“if a man fails to achieve presumed father
status prior to the expiration of any reunification period in a
dependency case . . . , he is not entitled to such services under
section 361.5”].)
       Here, Anthony had been absent for most of Jadyn’s life.
Despite receiving notice of the dependency proceedings
commencing at the time of the jurisdiction and disposition
hearing, he did not make his first appearance until nearly
12 months later and did not file his section 388 petition seeking
presumed father status until well over 12 months had elapsed
from that hearing. Notwithstanding Anthony’s financial support
of the child, the juvenile court reasonably found he had failed to
demonstrate how granting him presumed father status at that




                                22
late stage would further Jadyn’s interest in permanence and
stability. Moreover, Jadyn, anxious and distressed at the
prospect of contact with Anthony and terrified Anthony would
take him away from his current home, wanted to stay with his
maternal grandparents, who had taken care of him his entire life.
(Cf. In re Aljamie D. (2000) 84 Cal.App.4th 424, 432 [“[w]hile a
child’s wishes are not determinative of her best interests, the
child’s testimony that she wants to live with her mother
constitutes powerful demonstrative evidence that it would be in
her best interest to allow her to do so”].) Based on the facts in the
record, the juvenile court acted well within its discretion in
determining Anthony had failed to demonstrate modification of
its April 17, 2018 order was in Jadyn’s best interests. Its denial
of Anthony’s section 388 petition thus did not constitute an abuse
of discretion.
      4. Anthony’s Appeal of the Juvenile Court’s Order
         Terminating Parental Rights Must Be Dismissed
       Anthony filed a notice of appeal following the juvenile
court’s December 2, 2019 order terminating parental rights,
presumably to avoid an argument the appeal from the order
denying his section 388 petition was moot. (See In re A.B. (2014)
225 Cal.App.4th 1358, 1364.) However, his appointed counsel
filed a brief that raised no issues; and, following notice from his
counsel, Anthony submitted no additional letter identifying any
contentions he wished to raise on appeal. Accordingly, his appeal
of that order is dismissed pursuant to In re Phoenix H., supra,
47 Cal.4th 835 and In re Sade C. (1996) 13 Cal.4th 952.




                                 23
                        DISPOSITION
      The juvenile court’s July 26, 2019 order denying Anthony’s
section 388 petition is affirmed. Anthony’s appeal of its
December 2, 2019 order terminating parental rights is dismissed.




                                         PERLUSS, P. J.


     We concur:




           SEGAL, J.




           FEUER, J.




                               24